The
historic Millennium Summit and the forward-looking
Declaration it adopted have set a very positive tone for
the Millennium Assembly, which is now continuing
with this general debate.
We extend our heartiest congratulations to
Mr. Harri Holkeri on his well-deserved election as the
President of the fifty-fifth session. His deep
commitment to the values and principles of the United
Nations gives us the confidence that the affairs of this
Assembly are in very good hands.
I should also like to congratulate Foreign
Minister Theo-Ben Gurirab, my dear colleague, for his
superb leadership of the fifty-fourth General Assembly.
We are grateful to him for his invaluable guidance in
the preparations for the Millennium Summit and its
outcome.
May I also express Bangladesh's sincere thanks
and gratitude to Secretary-General Kofi Annan for his
vision in convening the Millennium Summit and for his
untiring efforts towards its success. His millennium
report contains a number of good proposals and ideas,
which we wholeheartedly support. I reiterate
Bangladesh's full support and cooperation to the
Secretary-General in his determination to enhance the
efficiency and effectiveness of the United Nations.
Let me at the very outset extend our heartiest
congratulations to the people and Government of
Tuvalu as the newest Member of this Organization.
Twenty-six years ago this month, when
Bangladesh had just become a Member of this
Organization, the Father of the Nation, Bangabandhu
Sheikh Mujibur Rahman, addressed this Assembly. He
underscored our commitment to the Charter of the
United Nations. For our people, it was a great moment.
We have travelled a long way since that time and our
commitment to the United Nations has only grown in
strength.
As Prime Minister Sheikh Hasina mentioned in
her speech at the Millennium Summit:
“In this Organization, the powerful and the
weak, the large and the small, the wealthy and the
struggling come together as equals to address
their problems, to forge cooperation and to
further understanding. It certainly is in our
interest to strive for a United Nations which can
fulfil our common goal — a better world for
every human being”.
To the people of Bangladesh, human rights is a
sacred trust, because we were victims of its abuse. And
yet the very person who had championed the cause of
fundamental rights was denied the most basic of all
human rights, the right to life. I speak of the ghastly
murder of Bangabandhu Sheikh Mujibur Rahman,
along with almost his entire family and close relations,
by a group of assassins on 15 August 1975. The
murderers had committed a crime and human rights
abuse of the worst kind. And, in what could best be
described as an arrogant affront to human rights and
democratic principles, the killers were granted
immunity from law by the so-called Indemnity
Ordinance issued by the undemocratic regime of that
time.
15

The present democratic Government in
Bangladesh has repealed the Indemnity Ordinance
since its assumption of office. The accused have been
tried and found guilty of murder, and the verdict of the
court of law has been announced. Some of them,
however, have managed to escape justice by finding
asylum in foreign lands. If human rights is to dominate
the agenda of the new century, we would urgently ask
the international community for its cooperation in
bringing these self-confessed killers to Bangladesh to
face justice. Here I would like to express my
appreciation and gratitude to those countries which
have been cooperating with us in this matter.
To Bangladesh, a very important manifestation of
human rights is the right to development, which needs
further assertion by the international community. In
ensuring that right, it is essential that our collective
efforts focus on addressing poverty. Unless we take
positive actions in this regard, globalization will be
more of a challenge and less an opportunity — freedom
from want will remain elusive. The challenges are
particularly daunting for the least developed countries
and merit priority attention.
Just as globalization touches us all,
marginalization of these vulnerable countries would
affect us all in the global family. We would urge the
international community to make every effort for the
success of the third United Nations Conference on the
Least Developed Countries in 2001 in Brussels.
In the past decade, the international community
has made tremendous progress in recognizing the
challenges and adopting elaborate programmes of
actions in the areas of social development, human
rights, environment, population, human settlement and
food security, as well as on women and children. Now
the challenge before us is to fulfil the commitments we
have made together. Let us resolve that the next decade
will be the decade of implementation.
At home, in facing the challenges of the coming
decades, poverty eradication has been set as the over-
arching goal of the present Government of Bangladesh,
under the leadership of Prime Minister Sheikh Hasina.
We are making increasingly great investments in our
people and in our social and human development.
In ensuring the effectiveness of this engagement,
Bangladesh has focused on the rights of women and
children. Bangladesh has become party to most of the
international instruments relating to the rights of those
two groups. During the Millennium Summit, Prime
Minister Sheikh Hasina ratified the Optional Protocol
to the Convention on the Elimination of All Forms of
Discrimination against Women and the two Optional
Protocols on the sale of children, child prostitution and
child pornography and on the involvement of children
in armed conflict. Adoption of the “Woman and Child
Repression Prevention Act, 2000” by our national
Parliament is also a major step forward in eliminating
violence against women and children.
Unfortunately, our efforts towards sustainable
human development have been set back through
calamities beyond our control. Sometimes it is natural
disasters like floods, cyclones or tidal surges.
Sometimes it is silent killers like dengue fever or
arsenic contamination of groundwater. Today, two
thirds of the Bangladesh population is at risk as the
result of arsenic contamination of drinking water. The
Government has responded to this crisis with urgency
and determination; in collaboration with international
agencies such as the World Bank, the United Nations
Children's Fund (UNICEF) and the World Health
Organization (WHO), as well as non-governmental
organizations (NGOs). Adequate emphasis has also
been given to ensuring alternative sources of safe
drinking water for the community.
In her statement at the Security Council summit
two weeks ago, Prime Minister Sheikh Hasina
emphasized that international peace and security must
also be understood in terms of human security. She also
emphasized that we should prevent war crimes, crimes
against humanity and genocide against the civilian
population. We believe that the establishment of the
International Criminal Court can effectively deal with
these crimes. We signed the Rome Statute last year and
have already initiated the process for early ratification.
As an elected member of the United Nations
Security Council, Bangladesh remains committed to its
obligations to maintain and preserve international
peace and security. Bangladesh strongly supports
enhanced effectiveness of the United Nations
peacekeeping operations, as well as its peace-building
measures. Bangladesh is proud to be one of the largest
troop contributors to United Nations peacekeeping
operations, in fulfilment of our commitment to global
peace and security. In this context, we welcome the
recommendations of the Brahimi Panel and look
forward to their consideration by the relevant
intergovernmental bodies and the Secretariat. Here we
16

would emphasize that the resources needed for their
implementation should not in any way undermine
other, already existing programmes.
An area of our common concern has been United
Nations sanctions, their effectiveness and their impact.
It is a matter of satisfaction that the Security Council,
after years of debate, has set up a Working Group
under Bangladesh chairmanship to study various
general issues related to sanctions. We are confident
that the work of the Group will help the Council to
agree on measures to streamline the sanctions regimes.
To ensure peace and development, we must move
ahead with an agenda for real disarmament. The
nuclearization of our own region in South Asia has
caused us concern. As one of the least developed
regions in the world, South Asia cannot afford to get
into a race for nuclear weapons. In accordance with its
constitutional commitment to total and general
disarmament, Bangladesh took the lead in South Asia
to sign the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) in 1996, ratifying it earlier this year. We also
were among the first in South Asia to sign the Ottawa
Convention on anti-personnel landmines, which was
also ratified by us during the Millennium Summit,
along with the Convention on certain conventional
weapons (CCWC) and all its Protocols.
Bangladesh considers peace and development to
be fundamental rights. One cannot endure without the
other. The United Nations and its Member States must
continue to espouse and promote a culture of peace.
Bangladesh took the initiative for the international
observance of this millennium year and the first decade
of the twenty-first century as the International Year for
the Culture of Peace and the International Decade for a
Culture of Peace and Non-violence for the Children of
the World, respectively.
As we have said on earlier occasions, Bangladesh
believes that the United Nations should be prepared to
respond effectively to the challenges of the new
century. Since United Nations reforms were initiated
by Secretary-General Kofi Annan, a lot has been done,
but much more could be added to this. We aspire to
greater democratization and transparency in the
organizations of the United Nations. We also believe
that involvement by non-governmental organizations
and other actors of civil society can significantly
enhance the effectiveness of the United Nations.
A changed world needs a changed United
Nations — an Organization for today's world. We need
to demonstrate courage and determination in order to
preserve the United Nations as the world's most
universal forum. Its founding fathers spoke about the
scourge of war. Today the United Nations will only live
up to the global reality if it cannot only free the world's
people from the scourge of war but also save
succeeding generations from the scourge of poverty.
May Bangladesh live forever.
May the United Nations live forever.







